rrcDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed on January 25, 2021.
 Claims 1, 5, 6, 10-12, and 15 have been amended.
Claims 4, 9, and 14 have been cancelled.
No Claims have been added.
Claims 1-3,5-8,10-13, and 15 are currently pending.
Response to Arguments
Applicant’s arguments, see pages 6-8, filed November 10, 2020, with respect to the rejection(s) of claim(s) 1-15 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Xiao et al. (US Application 2014/0349704, hereinafter Xiao) which discloses determining by the master base station that  the secondary base station load information parameter includes either a value indicating an overload or a value indicating a non-overload(Figs. 4-6 [0143]-[0155]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3,5-8,10-11,13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Xiao et al. (US Application 2014/0349704, hereinafter Xiao).
Regarding claims 1, 6, 11 Hwang discloses a method (Figs. 1-5) of a master base station (110) for managing a load of a secondary base station (120), the method comprising: 
establishing dual connectivity with the secondary base station(Abstract, [0009]-[0031], [0046]-[0100], which recites a dual connectivity network environment where a master base station and a secondary base station exist, an operation method of a master base station may comprise transmitting a data frame including a plurality of data packets to a secondary base station; receiving, from the secondary base station, a delivery status frame requesting retransmission of error data packet among the plurality of data packets; and retransmitting the error data packet indicated by the delivery status frame to the secondary base station); 
receiving a secondary base station status indication message from the secondary base station through an X2 interface (Abstract, [0009]-[0031], [0046]-[0100], which recites the MeNB has a plurality of data packets to be transmitted to the UE, the MeNB may generate a data frame including the plurality of data packets. Each of the plurality of data packets may be generated based on a X2 user plane (UP) protocol. The data frame may further include at least one of information elements described in the following table 1 in addition to the plurality of data packets. he MeNB has a plurality of data packet to be transmitted to the UE, the MeNB may generate a data frame including the plurality of data packets. Each of the plurality of data packets may be generated based on the X2 UP protocol. The data frame may further include at least one of the information elements described in the table 1 in addition to the plurality of data packets. The MeNB may transmit the data frame to the SeNB (S400). The SeNB may receive the data frame from the MeNB. When the SeNB cannot transmit the data frame to the UE due to a communication failure, etc. between the SeNB and the UE, the SeNB may generate a delivery status frame requesting the MeNB to stop transmission of data packets. The SeNB may transmit the delivery status frame to the MeNB (S330). The delivery station frame may be transmitted to the MeNB through the bearer through which the data frame is transmitted (e.g., E-RAB). The MeNB may receive the delivery status frame from the SeNB. Upon receiving the delivery status frame successfully, the MeNB may transmit an ACK frame to the SeNB (S340). Upon receiving the ACK frame from the MeNB, the SeNB may identify that the delivery status frame has been successfully received at the MeNB); and 
determining whether to apply an overload reduction action for the secondary base station based on a value of a secondary base station load information parameter included in the secondary base station status indication message(Abstract, [0009]-[0031], [0046]-[0100], which recites the secondary base station cannot transmit data packets to the terminal, the secondary base station may request the master base station to stop data packet transmission to the secondary base station. Also, the master base station may stop data packet transmission according to the request of the secondary base station. The master base station may resume the stopped data packet transmission when the master base station receives a request to resume the stopped data packet transmission from the secondary base station or when a predetermined time period expires. Therefore, the load of the secondary base station may be decreased).  
	Hwang does not explicitly disclose discloses determining by the master base station that the secondary base station load information parameter includes either a value indicating an overload or a value indicating a non-overload.
	However, Xiao teaches determining by the master base station that  the secondary base station load information parameter includes either a value indicating an overload or a value indicating a non-overload(Figs. 4-6 [0143]-[0155]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Xiao with the teaching of Hwang by using the above features such as determining by the master base station that the secondary base station load information parameter includes either a value indicating an overload or a value indicating a non-overload as taught by Xiao for the purpose of providing a load balance method and relevant apparatuses to implement load balance between base stations in a communications network([0005]).
	Regarding claims 2,7, Hwang discloses the method according to claim 1, wherein the master base station and the secondary base station employ different radio access technologies from each other, and the master base station is connected to a core network via a control plane and a user plane, while the secondary base station is (Abstract, [0009]-[0031], [0046]-[0100]).  
Regarding claims 3,8, Hwang discloses the method according to claim 1, wherein the establishing of the dual connectivity comprises: transmitting, to the secondary base station, an X2 interface setup request message including a list of all or a part of serving cells of the master base station; and receiving, from the secondary base station, an X2 interface setup response message including a list of all or a part of serving cells of the secondary base station(Abstract, [0009]-[0031], [0046]-[0100]).    
Regarding claims 5, 10, Hwang discloses the method according to claim 4, wherein the determining whether to apply the overload reduction action for the secondary base station comprises: determining whether the overload reduction action is triggered for the secondary base station when the secondary base station load information parameter includes the value indicating the overload; and when the overload reduction action is triggered, continuing to apply, by the master base station, the overload reduction action for the secondary base station until the secondary base station status indication message including the value indicating the non-overload is received(Abstract, [0009]-[0031], [0046]-[0100]).   
Regarding claim 13, Hwang discloses the method according to claim 11, wherein the distributed unit status indication message includes a message-type parameter, a transaction identification parameter and a 61distributed unit load information parameter(Abstract, [0009]-[0031], [0046]-[0100]).    
Regarding claim 15, Hwang discloses the method according to claim 14, wherein the determining whether to apply the overload reduction action for the (Abstract, [0009]-[0031], [0046]-[0100]).   

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view Byun et al. (US Application 2019/0387444, hereinafter Byun).
Regarding claim 12, Hwang discloses the method according to claim 11 as addressed above, except wherein a base station includes the central unit and one or more of the distributed units, wherein the central unit is a logical node hosting radio resource control (RRC) and packet data convergence protocol (PDCP) of the base station, and the distributed unit is a logical node hosting radio link control (RLC), medium access control (MAC) and physical (PHY) of the base station.  
However, Byun teaches wherein a base station includes the central unit and one or more of the distributed units, wherein the central unit is a logical node hosting radio resource control (RRC) and packet data convergence protocol (PDCP) of the base ([0048]-[0072]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Byun with the teaching of Hwang by using the above features such as wherein a base station includes the central unit and one or more of the distributed units, wherein the central unit is a logical node hosting radio resource control (RRC) and packet data convergence protocol (PDCP) of the base station, and the distributed unit is a logical node hosting radio link control (RLC), medium access control (MAC) and physical (PHY) of the base station as taught by Byun for the purpose of implementing a procedure for retransmitting lost data([0004]).
	
Conclusion
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DADY CHERY/Primary Examiner, Art Unit 2461